DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 10/09/2020 is acknowledged.
Claims 1-18 have been amended. Claim 19 has been added. Overall. Claims 1-19 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings were received on 10/09/2020.  These drawings are approved.


Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Regarding claim 1, page 2, lines 2-3, the phrase “can be rotated” and “can be shifted” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, under what condition the rotor is rotated about a rotational axis and under what condition the rotor is not rotated about a rotational axis.  Similarly, can” should not be used/should be avoided in the claim language.
- Claim 1 recites the limitation "the circumferential direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
- Regarding claim 1, the limitation “the circumferential direction” on lines 8-9, 12 and 14 renders the claim indefinite because it is unclear what the element/ features that has the circumferential direction is. Appropriate correction is required.
- Regarding claims 1, 3, 5-6, 8-9 and 19, the term “and/or” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  The claimed language suggests or makes alternative but does not positively recite both of the claimed limitations contained therein rendering the claim(s) indefinite. For examination purposes, under a broadest reasonable interpretation, these claimed limitations have been interpreted as not requiring both aforementioned components. See MPEP §2111.04.
	- Regarding claims 1, 4, 6-7 and 9, the term “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).    
	- Regarding claim 3, the phrase “can assume” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, it is unclear how the rotor can assume in the vane pump (Note: the vane pump is not working without the rotor), as applicants have claimed. Appropriate correction is required.
- Claim 4 recites the limitation "the angular distance" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
in particular" is vague and indefinite and should not be used/ should be avoided in claim language. 
- Claim 9 recites the limitation "the region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 9, the limitation “the region” renders the claim indefinite because it is unclear whether the applicants are claiming “a first/second ascending region” or “a first/second descending region” or “a constant region”. Appropriate correction is required.
	- Regarding claim 11, page 5, lines 2-3, the phrase “can be rotated” and “can be shifted” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, under what condition the rotor is rotated about a rotational axis and under what condition the rotor is not rotated about a rotational axis.  Similarly, under what condition the vanes are shifted and under what condition the vanes are not shifted. Accordingly, the term “can” should not be used/should be avoided in the claim language.
- Claim 13 recites the limitation "the rotational axis” on page 6, lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 13 recites the limitation "the rotor” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 13 recites the limitation "the vanes” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 13 recites the limitation "the sub-vane chamber" on page 7, line 4.  There is insufficient antecedent basis for this limitation in the claim.

the angular distance" on page 7, line 14.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 13 recites the limitation "the apex" on page 7, line 15.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 13, the term "in particular" on page 7, lines 15 and 17 is vague and indefinite and should not be used/ should be avoided in claim language. 
- Claim 13 recites the limitation "the midpoint" on page 7, line 15. There is insufficient antecedent basis for this limitation in the claim. 
- Claim 14, the term “at least substantial in the descending/ascending region” renders the claim indefinite, since the language of a claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement. See Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576 (Fed. Cir. 1986); Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005).
- Claim 15, the term "in particular" on page 7, line 2 is vague and indefinite and should not be used/ should be avoided in claim language. 
- Claim 15 recites the limitation "the first flux” on page 8, line 1.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 15 recites the limitation "the second flux” on page 8, lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 15 recites the limitation "the ascending region” on page 8, line 3.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 15 recites the limitation "the descending region” on page 8, line 4.  There is insufficient antecedent basis for this limitation in the claim.
the apex" on page 9, line 3.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 16 recites the limitation "the midpoint" on page 9, line 4. There is insufficient antecedent basis for this limitation in the claim. 
- Regarding claim 17, the limitation “the circumferential direction” in lines 4 and 8 renders the claim indefinite because it is unclear what the element/ features that has the circumferential direction is. Appropriate correction is required.
- Claim 17 recites the limitation "the angle bisector" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 17 recites the limitation "the angular distance" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
- Regarding claim 18, the limitation “the circumferential direction” on page 9, line 4 and page 10, line 5 renders the claim indefinite because it is unclear what the element/ features that has the circumferential direction is. Appropriate correction is required.
- Claim 18 recites the limitation "the angle bisector" on page 10, line 7.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 18 recites the limitation "the angular distance" on page 10, line 7.  There is insufficient antecedent basis for this limitation in the claim.
- Regarding claim 18, the limitation “the circumferential direction” on page 9, line 4 and page 10, line 5 renders the claim indefinite because it is unclear what the element/ features that has the circumferential direction is. Appropriate correction is required.
	- Regarding claim 19, the phrase “can assume” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In 
The applicants' cooperation is required to amend claims 1-19 for conforming to U.S. practice.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
For the purpose of this Office action, the claims 1-19 will be examined as best understood by the examiner.

Claim Objections
5.	Claim 4 objected to because of the following informalities:  page 3, lines 12 and 13 and page 4, line 1, “the dead center” should be changed to -- the lower dead center-- for clarity and consistency in the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




s 1-7, 9-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gettel (Patent Number 5,147,183).    
	Regarding claim 1, as shown in Figs. 1 and 5-8, Gettel discloses a vane cell pump, comprising: a rotor 26, which can be rotated about a rotational axis (see Figs. 1 and 7), and a plurality of vanes 30which are guided by the rotor such that they can be shifted, wherein the rotor comprises a sub-vane chamber 154 (see Fig. 7) for each vane, and each vane forms a shifting wall of the sub-vane chamber assigned to it; a first end-facing wall 34 (see Fig. 1) which adjoins the rotor on an end-facing side on a first side of the rotor 26 and which, in order to control pressure to the sub-vane chamber, comprises a sub-vane cavity 154 which extends in the circumferential direction and comprises a control edge (not numbered; however, clearly seen in the annotated Fig. 5 below) as viewed in the circumferential direction; a second end-facing wall 36 which adjoins the rotor on an end-facing side on a second side of the rotor 26 and which, in order to control pressure to the sub-vane chamber 154, comprises a sub-vane cavity 48-51 which extends in the circumferential direction and lies opposite the sub-vane cavity 62, 64 of the first end-facing wall 34 and comprises a control edge (see the annotated Fig. 6 below), as viewed in the circumferential direction, which is similar to the control edge of the sub-vane cavity of the first end-facing wall 34, wherein the control edge of the sub-vane cavity of the first end-facing wall, and the control edge of the sub-vane cavity 48-51 of the second end-facing wall 36 which is similar to it, are formed differently from each other and/or are arranged offset, e. g. angularly offset about the rotational axis as the apex, with respect to each other. 

    PNG
    media_image1.png
    665
    767
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    659
    791
    media_image2.png
    Greyscale

	Regarding claim 2, Gettel discloses wherein the control edge (see Fig. 5 above) of the sub-vane cavity 62, 64 of the first end-facing wall 34 and the control edge (see Fig. 6 above) of the sub-vane cavity 48-51 of the second end-facing wall 36 which is similar to it, each form an end or 
	Regarding claims 3 and 19, Gettel discloses wherein the rotor 26 exhibits or can assume a rotational position in which the sub-vane cavity 62, 64 of the first end-facing wall 34 is connected in fluid communication with one of the sub-vane chambers 48-51 and the opposite sub-vane cavity of the second end-facing wall 36 is likewise connected in fluid communication with said sub-vane chamber 154, a rotational position in which the sub-vane cavity of the first end-facing wall is fluidically separated from one of the sub-vane chambers and the opposite sub-vane cavity of the second end-facing wall is connected in fluid communication with said sub-vane chamber, and/or a rotational position in which the sub-vane cavity of the second end-facing wall is fluidically separated from one of the sub-vane chambers and the opposite sub-vane cavity of the first end-facing wall is connected in fluid communication with said sub-vane chamber.    
Note that the term “or” is to claimed in claims 3 and 19; therefore, any prior art being only read on one part, is applied to reject the claims 3 and 19.
	Regarding claim 4, Gettel discloses wherein a contour ring 32 comprising an inner contour 31 which extends around the rotational axis of the rotor 26 and along which the vanes 30 slide when the rotor is rotated, wherein the inner contour of the contour ring 32 is adapted to define at least one ascending region and at least one descending region (see the annotated Fig. 7 above), wherein a vane 32 is moved out of the rotor as it slides over the ascending region and is moved into the rotor as it slides over the descending region, wherein a region of the inner contour 31 between the descending region and the ascending region is formed so as to define a dead centre (see Fig. 7), e. g. a lower dead centre, for the vanes, at which the direction of movement of a vane 32 in relation to the rotor 26 is reversed when said vane slides from the descending region to the 
	Regarding claim 5, Gettel discloses wherein the inner contour 31 of the contour ring 32 is adapted to define at least one first ascending region, at least one first descending region, at least one second ascending region and at least one second descending region (see Fig. 7), wherein the region (see the annotated Fig. 7 above as constant region A) is arranged between the first descending region and the second ascending region and/or between the second descending region and the first ascending region.   
	Regarding claim 6, Gettel discloses wherein the first end-facing wall 34 comprises a separating stay (see the annotated Fig. 5 above) which fluidically separates a sub-vane chamber 154 from the sub-vane cavity 62, 64 of the first end-facing wall  34i n a rotational position of the rotor 26, while said sub-vane chamber 154 is situated in the region of the separating stay of the first end-facing wall, wherein an opening of the sub-vane chamber which points towards the first end-facing wall 34 is in particular sealed or covered by the separating stay, and the second end-facing wall 36 comprises a separating stay (see the annotated Fig. 6 above) which is similar to or opposite the separating stay and which fluidically separates a sub-vane chamber 154 from the sub-vane cavity of the second end-facing wall 36 in a rotational position of the rotor, in particular a different rotational position of the rotor, while said sub-vane chamber is situated in the region of the separating stay of the second end-facing wall, wherein an opening of the sub-vane chamber 154 which points towards the second end-facing wall is e. g. sealed or covered by the separating 
	Regarding claim 7, Gettel discloses wherein the separating stay of the first end-facing wall 34 and the similar or opposite separating stay of the second end-facing wall 36 overlap in the projection along the rotational axis, partially and e. g. only partially and not completely, e. g. in an overlap region.    
	Regarding claim 9, Gettel discloses wherein the region is arranged within the angular range of the separating stay of the first end-facing wall 34 and/or within the angular range of the separating stay of the second end-facing wall 36  (see Fig. 7 above) and e. g. within the angular range of the overlap region.    
	Regarding claim 10, Gettel discloses wherein the vane cell pump is adapted such that while the rotor 26 is being rotated, a sub-vane chamber 154 is connected in fluid communication with a sub-vane cavity 62, 64; 48-51, arranged in the descending region, of one end-facing wall 34, 36, until said sub-vane chamber 154 is or comes to be connected in fluid communication with the sub-vane cavity, arranged in the ascending region, of the other end-facing wall.  
	Note that the term “or” is to claimed in claim 10; therefore, any prior art being only read on one part, is applied to reject the claim 10.  
	Regarding claim 11, as shown in Figs. 1 and 5-8, Gettel discloses vane cell pump, comprising: a rotor 26, which can be rotated about a rotational axis, and a plurality of vanes 30 which are guided by the rotor such that they can be shifted, wherein the rotor comprises a sub-vane chamber 154 for each vane, and each vane forms a shifting wall of the sub-vane chamber assigned to it; a contour ring 32 comprising an inner contour 31 which extends around the 
Note that the term “or” is to claimed in claim 11; therefore, any prior art being only read on one part, is applied to reject the claim 11.
	Regarding claim 12, Gettel discloses wherein the mutually opposite and angularly offset separating stays partially overlap in a projection along or parallel to the rotational axis (see Figs. 5-7).  
or” is to claimed in claim 12; therefore, any prior art being only read on one part, is applied to reject the claim 12.
	Regarding claim 13, as shown in Figs. 1 and 5-8, Gettel discloses a vane cell pump, comprising: a contour ring 32 comprising an inner contour 31 which extends around the rotational axis of the rotor 26 and along which the vanes 30 slide when the rotor is rotated, wherein the inner contour of the contour ring 32 is adapted to define at least one ascending region and at least one descending region, wherein a vane 30 is moved out of the rotor as it slides over the ascending region and is moved into the rotor as it slides over the descending region; an end-facing wall 34, 36 which adjoins the rotor on an end-facing side and which, in order to control or supply pressure to the sub-vane chamber 154, comprises a first sub-vane cavity 48, 50, 61, which extends in the circumferential direction and comprises a control edge which forms an end of the first sub-vane cavity in the rotational direction of the rotor 26, and a second sub-vane cavity 49, 51, 62, which extends in the circumferential direction and comprises a control edge (see the annotated Figs. 5-6 above) which forms a beginning of the second sub-vane cavity in the rotational direction of the rotor, wherein the inner contour 32 between the descending region and the ascending region comprises a region (see the annotated Fig. 7 as a constant region A) which defines a lower dead centre for the vane 30 which passes through said region, wherein the direction of movement of a vane 30, which is moved from the descending region to the ascending region via the region, is reversed in relation to the rotor 26, wherein the angular distance, around the rotational axis of the rotor as the apex, between the region, in particular the midpoint or dead centre of the region, and the control edge of the first sub-vane cavity 48, 50, 61 and the angular distance between the region, in particular the midpoint or dead centre of the region, and the control edge of the second sub-vane cavity 49, 51, 62 differ from each other. 
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gettel.   
	Gettel discloses the invention as recited above; however, Gettel fails to disclose wherein the width, extending in the circumferential direction, of the overlap region is smaller than the width, extending in the circumferential direction, of the sub-vane chamber opening which points 
It is examiner’s position that one having ordinary skill in the rotary vane pump art,  would have found it obvious to utilize the width of the overlap region being smaller than the width of the sub-vane chamber opening which points towards the first end-facing side and/or the sub-vane chamber opening which points towards the second end-facing side, extending in the circumferential direction, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the vane, the rotor, the cam ring and the first second end-side walls.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
8.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gettel in view of Kerstin et al. (Kerstin) (Publication Number de10259894A1)
	Regarding claim 15, as shown in Figs. 1 and 5-8, Gettel discloses a vane cell pump, comprising: a contour ring 32 comprising an inner contour 31 which extends around the rotational axis and along which vanes 30 slide when the rotor 26 is rotated, wherein the inner contour of the contour ring 32 is adapted to define a first ascending region and a first descending region which are assigned to the first flux, and at least a second ascending region and a second descending region which are assigned to the second flux, wherein a vane 32 is moved out of the rotor  26 as it slides over the ascending region and is moved into the rotor as it slides over the descending region; a first end-facing wall 34 which adjoins the rotor on an end-facing side on a first side of the rotor 26; and a second end-facing wall 36 which adjoins the rotor 26 on an end-facing side on a second side of the rotor, wherein one of the first end-facing wall 34 and second end-facing wall 36, or the 
	As shown in Figs. 1-3 and 11, Kerstin teaches the vane cell pump being formed as a multi-flux and in particular dual-flux or a multi-stroke and in particular two-stroke vane cell pump (see abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the vane cell pump being formed as a multi-flux and in particular dual-flux or a multi-stroke and in particular two-stroke vane cell pump, as taught by Kerstin in the Gettel apparatus, since both type of rotary vane pumps are shown to be conventionally utilized to pump a liquid/fluid.
or” is to claimed in claim 15; therefore, any prior art being only read on one part, is applied to reject the claim 15.
	Regarding claim 16, Gettel discloses wherein the midpoint of the separating stay (see the annotated Figs. 5-7 above) formed between the first descending sub-vane cavity 48, 62 and the second ascending sub-vane cavity 49, 62 is offset by an angle which is not equal to 180.degree. with respect to the midpoint of the separating stay formed between the second descending sub-vane cavity 50, 64 and the first ascending sub-vane cavity 51, 64.    
	Regarding claim 17, Gettel discloses wherein the separating stay (see the annotated Figs. 5-7 above) formed between the first descending sub-vane cavity 48, 62 and the second ascending sub-vane cavity 49, 62 is delineated in the circumferential direction by a control edge (see the annotated Figs. 5-6 above) of the first descending sub-vane cavity 48, 62 and by a control edge (see the annotated Figs. 5-6 above) of the second ascending sub-vane cavity 49, 62, and the separating stay formed between the second descending sub-vane cavity and the first ascending sub-vane cavity is delineated in the circumferential direction by a control edge (see the annotated Figs. 5-6 above) of the second descending sub-vane cavity and by a control edge of the first ascending sub-vane cavity, wherein the angle bisector of the angular distance around the rotational axis between the control edge of the first descending sub-vane cavity 48, 62 and the control edge of the second ascending sub-vane cavity 49, 62 is offset, about the rotational axis as the apex, by an angle which is not equal to 180° with respect to the angle bisector of the angular distance around the rotational axis between the control edge of the second descending sub-vane cavity 50, 64 and the control edge of the first ascending sub-vane cavity 51, 64.    
	Regarding claim 18, Gettel discloses wherein the separating stay (see the annotated Figs. 5-7 above) of the first end-facing wall 34, formed between the first descending sub-vane cavity 62 

Prior Art
9.	The IDS (PTO-1449) filed on Dec. 23, 2020 and Oct. 9, 2020 has been considered.  An initialized copy is attached hereto.  
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Snow et al. (U.S. Patent Number 3,216,363), Riefel (U.S. Patent Number 4,386,891), Oogushi (U.S. Patent Number 5,490,770) and Bishop (U.S. Patent Application Publication Number 2002/0122735A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746